Per curiam.
The Investigative Panel of the State Disciplinary Board directed the Office of the General Counsel, State Bar of Georgia to file a Notice of Discipline for disbarment against J. Stewart Bankhead. The Investigative Panel found probable cause to believe that the Respondent violated Standard 67 of Bar Rule 4-102 (disbarment in another state is a ground for disbarment in Georgia).
The Investigative Panel based its finding of probable cause on the following facts: The Disciplinary Hearing Commission of the North Carolina State Bar, after a hearing in which the Respondent represented himself, entered an order of discipline disbarring the Respondent from the practice of law in North Carolina. The Panel found that the Respondent was disbarred because he misappropriated fiduciary funds he held for a disabled child, and lied about the amount he had collected for the child.
The Respondent was personally served with the Notice of Discipline on January 31, 1996, but he failed to file a notice of rejection of discipline as required by Bar Rule 4-208.3, and he is in default. Accordingly, we disbar the Respondent from the practice of law in the State of Georgia. The Respondent is directed to comply with the provisions of Bar Rule 4-219 (c) (1) and (2).

Disbarred.


All the Justices concur.

*526Decided April 1, 1996.
William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.